NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
RUSTICO MILAN,
Claimant-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Resp0nden,t-Appellee.
lo
2009-7121
Appeal from the United States Court of Appea1s for
Veterans C1aims in 06-0078, Judge Rona1d M. Holdaway.
ON MOTION
Before R.ADER, Chief Judge, LoUR1E and O'MALLEY,
Circuit Judges.
PER CURIAM.
0 R D E R
The Secretary of Veterans Affairs moves to vacate the
judgment of the United States Court of Appeals for Veter-
ams C1aims and to remand for further proceedings.

MILAN V. DVA 2
The appellant filed a notice of appeal with the Court
of Veterans Claims more than 120 days after the Board of
Veterans’ Appeals mailed its decision in his case. That
court dismissed the appeal as untimely, concluding that
the 120-day appeal period established by 38 U.S.C. §
7 266(a) for seeking review of Board of Veterans’ Appeals
decisions is jurisdictional and not subject to equitable
tolling The appellant sought this court's review.
This court stayed the briefing schedule in this appeal
pending the United States Supreme Court’s review of our
decision in Hen.ders0n v. Shin,seki, 589 F.3d 1201 (Fed.
Cir. 2009) (en banc) (affirming Court of Appeals for Vet-
erans Claims determination that period to appeal to that
court is not subject to equitable tolling). In Henderson ex
rel. Henders0n v. Shinseki, 131 S.Ct. 1197 (2011), the
Supreme Court reversed this court’s decision and con-
cluded that the 120-day deadline for filing an appeal with
the Court of Appeals for Veterans Claims does not have
jurisdictional consequences. Because the Court of Ap-
peals for Veterans Claims erred in concluding that the
appeal deadline established by § 7 266(a) is jurisdictional
we vacate the Court of Appeals for Veterans Claims’
judgment and remand for further proceedings.
Accordingly,
I'r ls ORDERED THA'r:
(1) The motion is granted. The judgment is vacated
and the case is remanded for further proceedings
(2) All sides shall bear their own costs.

3
MILAN V. DVA
FoR THE CooRT
 2 5  /s/ J an Horbaly
Date J an Horbaly
cc: Rustic0 Milan
Tara K. Hogan, Esq.
s2O
Clerk
is dA AM d z l‘lAY ?5?Ull
sue s an ate wm g
F£LED-
U.s. count 0F APPEALs FoR
ms FEoERAL macon
1 md 25 2011
.|AN|'li)RBA|.V
C|.HI£